IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JEFFREY HIGH                           : No. 211 MAL 2017
                                       :
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
PENNSY SUPPLY, INC.                    :
                                       :
                                       :
            v.                         :
                                       :
CHARLES W. HIGH, II
                                       :
                                       :
PETITION OF PENNSY SUPPLY, INC.        :

                                       : No. 212 MAL 2017
                                       :
CHARLES W. HIGH, II
                                       :
            v.                         : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
PENNSY SUPPLY, INC.                    :
                                       :
                                       :
            v.                         :
                                       :
JEFFREY HIGH                           :
                                       :
                                       :
PETITION OF PENNSY SUPPLY, INC.

                                   ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.